In an action to recover for goods sold and delivered, defendant appeals from an order of the Supreme Court, Westchester County, entered May 26, 1965, which granted plaintiff’s motion to strike certain written answers to interrogatories and directed additional answers thereto by defendant. Order reversed, with $10 costs and disbursements, and motion denied. Plaintiff has already had a complete and full examination of defendant before trial. Therefore, it is unnecessary for defendant to be subjected to *983further written interrogatories and answers on its part (Katz v. Posner, 23 A D 2d 774). TJghetta, Acting P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.